Citation Nr: 1738810	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  05-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right knee status-post arthroscopic medial meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of the left knee with chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for lateral instability of the right knee, evaluated as 10 percent disabling from February 21, 2017.

4. Entitlement to an increased rating for lateral instability of the left knee, evaluated as 10 percent disabling from February 21, 2017.

5. Entitlement to a separate compensable evaluation for lateral instability of the right knee prior to February 21, 2017. 

6. Entitlement to a separate compensable evaluation for lateral instability of the left knee prior to February 21, 2017.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In December 2014, the Veteran again testified before the undersigned VLJ.  Copies of these hearing transcripts have been associated with the record (VBMS and VACOLS).  In May 2017, the Veteran's representative (DAV) submitted an informal hearing presentation.  


The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right knee disability has not been manifested by limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more.

2.  Throughout the course of the appeal, the Veteran's left knee disability has not been manifested by limitation of flexion to 45 degrees or less or limitation of extension to 10 degrees or more.

3.  On February 21, 2017, the evidence shows that the Veteran's was manifested by moderate subluxation and lateral instability in the right knee; severe subluxation or lateral instability of the right knee is not shown.  

4.  On February 21, 2017, the evidence shows that the Veteran's was manifested by moderate subluxation and lateral instability in the left knee; severe subluxation or lateral instability of the right knee is not shown.  

5.  The weight of the evidence is against a finding of recurrent subluxation or lateral instability of either knee prior to 21, 2017.

6.  At no time during the appeal period did the Veteran medically present with ankylosis, semilunar cartilage dislocation (with effusion), tibia-fibula union issues, and/or genu recurvatum.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for osteoarthritis of the right knee have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2016).

2. The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261 (2016).

3. The criteria for an initial rating of 20 percent for recurrent subluxation and lateral instability of the right knee, from February 21, 2017, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for an initial rating of 20 percent for recurrent subluxation and lateral instability of the left knee, from February 21, 2017, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2016).

5. The criteria for a separate compensable evaluation for recurrent subluxation or lateral instability of the right knee prior to February 21, 2017 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257 (2016).

6.  The criteria for a separate compensable evaluation for recurrent subluxation or lateral instability of the left knee prior to February 21, 2017 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5257 (2016).

7 .  The criteria for a separate compensable evaluation for ankylosis, semilunar cartilage dislocation (with effusion), tibia-fibula union issues, and/or genu recurvatum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5256, 5258, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were satisfied by numerous letters during the pendency of the Veteran's claims; the latest was dated February 2017.   The letters informed the Veteran of the information and evidence not of record that was necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran was expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records (STR), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements and arguments from his representative.

The Veteran was additionally afforded VA examinations in February 2004, July 2005, December 2007, September 2010, December 2015, and February 2017 for the knee-related claims addressed herein.  The Board finds these VA examinations, and resulting opinions, are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusions.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

The Board notes the decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran underwent a Correia-compliant VA examination in February 2017.

The Veteran's claims were previously remanded by the Board in February 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's February 2015 remand, the AOJ provided the Veteran with an updated VA examination to assess the severity of his knee disabilities.  Furthermore, the AOJ secured the Veteran's Social Security Administration (SSA) and Veteran's Health Administration (VHA) records.  As such, the Board finds the AOJ has substantially complied with the remand directives for the Veteran's knee-specific claims.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal, regarding the knee-specific claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. Governing Laws and Regulations for Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 C.F.R. § 4.10.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of a system or organ of the body, to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the entire recorded history during the applicable claim period is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In Deluca, the Court stated that increased symptomatology due to weakness, fatigue, etc. should, where possible, be stated by examiners in terms of additional loss of range of motion.  Deluca, 8 Vet. App. 202.

The intent of the rating schedule is to recognize painful motion with a joint as productive of a disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentience of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168. 

A Veteran is entitled to have all symptomatology of his disability appropriately rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).  The Secretary has interpreted the rating schedule to allow separate ratings for knee disability based on limitation of movement, recurrent subluxation, or lateral instability where indicated by clinical findings.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997); see also 38 C.F.R. § 4.71a, DC 5257.

Finally, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

III. Analysis

A. Entitlement to Increased Disability Ratings, above 10 percent, for Osteoarthritis in Left and Right Knees.

The Veteran has appealed the Houston RO's rating decisions that, in pertinent part, established a 10 percent disability rating for each knee under Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 4.71(a).  

The knee joint has a functional range of motion of 140 degrees.  38 C.F.R. § 4.71(a), Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With regard to limitation of motion and functional loss, VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, without violating the rule against pyramiding.  VAOPGCPREC 9-2004 (Sept. 17, 2004); 69 Fed. Reg. 59,990 (2004).

The Veteran has been afforded several VA examinations during the course of the appeal.  During VA examination in February 2004, active range of motion was recorded from 0 degrees of extension to 140 degrees of flexion in each knee with a painful arc of motion between 95 and 140 degrees on the left and with discomfort only at the extremes on the right. 

In July 2005, the Veteran's active range of motion of the right knee was recorded from 0 degrees of extension to 125 degrees of flexion.  Active range of motion of the left knee was recorded from 0 degrees of extension to 110 degrees of extension.  The examiner recorded passive range of motion to 140 degrees bilaterally.  The examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance (such as with repetition).  Subjective pain appears to have the greatest functional impact.  In this regard, the Veteran reported that pain increased with walking more than 100 yards, standing more than 15 minutes, squatting more than kneeling, sitting more than 30 seconds, and ascending equally to descending stairs.  The Veteran experienced an aching pain even at rest.  Avoidance or discontinuation of those actions or activities improves but did not completely relieve the symptoms.  He denied any episodes
of locking or giving way but stated that his knees occasionally buckled.  While noting that his legs swelled below the level of the braces, the Veteran reported the knees themselves did not swell.  Treatment included cortisone and Synvisc injections, medication, and braces.  The Veteran had not lost any days from work in the last year specifically because of his knee conditions.  

Examination in December 2007 revealed range of motion from 0 degrees of extension to 125 degrees of flexion bilaterally with pain throughout the arc of motion.  The examiner observed that the observed 15 degrees of limitation of flexion was due to pain with repetitive use.  There was no additional functional loss caused by fatigue weakness lack of endurance or incoordination.  

The report of the September 2010 VA examination notes that the Veteran underwent arthroscopic surgery on both knees by a private physician in 2007 and 2008.  He reported that the surgeries helped a little bit, but was told that he will need bilateral total knee replacements.  He used a cane and knee braces.  The Veteran was unable to stand for more than a few minutes and was limited to walking one block.  His gait was normal and there was no evidence of abnormal weight bearing.  Range of active motion was recorded from 0 degrees of extension to 125 degrees of flexion bilateral with no evidence of pain with active motion of either side and no additional limitation following three repetitions of range of motion.  

During examination in December 2015, the Veteran reported that his left knee pops and hurts all the time.  He rated the pain as a 7 on a scale from 1 to 10.  His symptoms were worse with walking and climbing.  He reported that his right knee popped less, but still hurt all the time.  He rated his right knee pain as a 6 on a scale from 1 to 10.  His right knee hurt more with walking, standing, or climbing.  He reported daily flare-ups with swelling and pain in both lower extremities.  He described the flare-ups as moderate in severity lasting for hours.  With respect to functional loss or functional impairment, the Veteran could not run, walk for extended periods, climb ladders, kneel or squat. 

With respect to range of motion, the December 2015 examiner reported that the Veteran had normal range of motion of the both knees from 0 degrees of extension to 140 degrees of flexion.  While pain was noted on flexion, the pain did not result in functional loss.  There was no objective evidence of localized tenderness or pain of palpation of the right knee.  There was pain with weight bearing and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing in both knees with no additional loss of function or range of motion after repetition.  

The Veteran was most recently afforded a VA compensation and pension examination of his knees in February 2017.  The Veteran reported bilateral knee pain as a 5 on a scale from 1 to 10.  He also reported subjective symptoms of popping, swelling, and instability.  He reported flare-ups in the form of bilateral knee swelling, numbness from his knees to his feet, and bilateral calf pain with pain being a 10 on a scale from 1 to 10.  He reported difficulty squatting, running, and walking over 100 feet.  

The February 2017 examination report notes range of motion from 0 degrees of extension to 122 degrees of flexion in the right knee.  Range of motion in the left knee was recorded from 0 degrees of extension to 122 degrees of flexion.  His limited range of motion resulted in issues with squatting in both knees.  The Veteran was noted to have objective evidence of pain on testing of both extension and flexion as well as pain with weight bearing and objective evidence of crepitus.  Following repetitive testing, range of flexion in the right knee decreased to 118 degrees due to pain.  There was no additional functional loss or limitation of motion following repetitive testing of the left knee.    

As shown above, range of flexion exceeded 110 degrees in both knees.  The evidence does not show flexion limited to 30 degrees or less in either knee as contemplated by a rating in excess of 10 percent under DC 5260 at any time during the course of the appeal.  Accordingly, the criteria for a higher rating based on limitation of flexion is not met for either knee.  

Similarly, range of extension has consistently been recorded to 0 degrees.  The evidence does not show extension limited to 10 degrees or more in either knee as contemplated by a compensable rating under DC 5261 at any time during the course of the appeal.  Accordingly, the criteria for either a separate compensable rating based on limitation of extension or a rating in excess of 10 percent based on limitation of extension is not met for either knee.  

In reaching the foregoing conclusions, the Board has considered the evidence mindful of Deluca, regarding additional loss of function caused by limitation of motion due to pain.  Deluca, 8 Vet. App. 202.  While the Veteran has shown objective evidence of pain throughout the appeal, the record does not show that his pain has resulted additional functional limitation consistent with a higher disability rating.  For example, during examination in July 2005, the examiner noted that the Veteran's pain did not result in additional functional limitation and there was no evidence of additional limitation caused by fatigue, weakness, incoordination, or lack of endurance.  Similarly, while the December 2007 examiner observed that pain resulted in a 15 degree loss of flexion, the range of motion findings with consideration of this additional loss of motion do not approximate limitation of flexion to 45 degrees or less as contemplated by a compensable rating under DC 5260.  In this case, for the entire appeal period, even with consideration of pain, the limitation of motion is only to a noncompensable degree.  The Court held that, although pain may cause functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id.  Rather, pain may result in functional loss, "but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); 38 C.F.R. § 4.40.  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation (10 percent for osteoarthritis in left and right knees) for the extent of the limited motion, pain, and functional impairment based on the Deluca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (DC 5003).

After considering the entire applicable record, to include the lay and medical evidence found therein, the Board concludes that the Veteran is not entitled to a either a schedular rating in excess of 10 percent for osteoarthritis disabilities of the left and right knee or separate compensable ratings based on limitation of both flexion and extension of the knees.  

B.  Entitlement to Increased Disability Ratings for Lateral Instability, above 10 percent, in Left and Right Knees.

In March 2017, the Houston RO assigned a separate evaluation for lateral instability of each knee, rated as 10 percent disabling since February 21, 2017.  The RO based its service-connection award based on the result of the February 2017 VA examination.  In the VA examination, the medical provider observed lateral instability between 0-5 millimeters, bilaterally.  The RO concluded that these measurements warranted an award of 10 percent, which is considered "slight" under DC 5257.  See 38 C.F.R. § 4.71(a).  Under DC 5257, a 20 percent rating is appropriate for moderate recurrent subluxation or lateral instability.  A 30 percent rating contemplates severe recurrent subluxation or lateral instability.  

During VA examination in February 2017, the examiner also observed that the Veteran had a history of moderate recurrent subluxation and lateral instability in both knees.  The presence of lateral instability was verified through objective stability testing that revealed 0-5 millimeters of laxity in both knees.  

As the February 2017 VA examination noted moderate, recurrent subluxation and lateral instability in both of the Veteran's knees, the Board finds that the evidence supports an initial award of 20 percent for the Veteran's bilateral knee subluxation disabilities from February 21, 2017.

However, a rating in excess of 20 percent is not warranted as the evidence does not show that the Veteran's recurrent subluxation or lateral instability is manifested by severe symptoms.  In this regard, the examiner who conducted an interview with the Veteran and performed various stability tests did not conclude that the Veteran's symptoms were consistent with severe manifestations of recurrent subluxation or lateral instability.  Accordingly, the Board concludes that of 20 percent, but no higher, is warranted for recurrent subluxation and lateral instability in each knee, effective from February 21, 2017.  

C.  Entitlement to a Separate Compensable Evaluation for Lateral Instability of the Knees Prior to February 21, 2017 

Prior to February 21, 2017, the Veteran's claims file does not support assignment of a separate compensable evaluation for recurrent subluxation or lateral instability for either knee . 

The record does not show that the Veteran had recurrent subluxation or lateral instability of either knee prior to February 21, 2017.  On the contrary, stability testing for both knees was completed in February 2004, July 2005, December 2007, and December 2015 are negative for subluxation or instability of either knee.  The December 2007 examiner specifically noted that the knees were stable.  Likewise, in December 2015, the VA examiner specifically noted that there was no subluxation or lateral instability.  The Veteran's medical records, to include Social Security Administration (SSA), VA, government and non-government, do not report lateral instability or subluxation following the Veteran's knee surgeries.  The only pertinent evidence pertaining to lateral instability of the knees during the applicable period comes from the Veteran's hearing testimony in May 2010 and December 2014. 

In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  While the Veteran is competent to testify about the symptoms he has observed during the course of his claimed disability, he is not competent to provide a label for the current medical diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)(citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

First, the Board recognizes that the Veteran is competent to report that his knees locked in and out of the workplace prior to his Board testimony in May 2010 and December 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay evidence is competent when it is capable of lay observation).  Moreover, the Board has zero reason to suspect the credibility of the Veteran's report of knee malfunction in the past.  However, as noted above, the Veteran is not a competent medical professional who is capable of labeling the cause of knee-related incidents in the past.  See 38 C.F.R. § 3.159 (a)(2); see also Layno v. Brown, 6 Vet. App. 465, 470 (lay testimony is general not competent to prove that which would require specialized knowledge or training).  As such, without the benefit of a positive, contemporaneous medical opinion to the incidents reported by the Veteran, the Board must weigh the lay and medical reports currently before it.

Again, the Board notes and accepts the Veteran's historical accounts during the relevant appeal period.  However, during the same, relevant period, medical professionals performed appropriate tests (valgus/varus) for lateral stability on both of the Veteran's knees and found no instability.  Because lateral instability tests are clearly within the expertise of medical professionals, the Board affords more weight to the examination results for both of the Veteran's knees within the appeal period. See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board concludes that the weight of the evidence is against a finding of recurrent subluxation or lateral instability prior to the February 2017 VA examination report.  See 38 C.F.R. § 3.159 (a)(1).  The evidence before the Board does not reach equipoise; therefore, the benefit of the doubt standard is not applicable for this claim.  See 38 U.S.C.A § 1507. 

Accordingly, a separate compensable evaluation for recurrent subluxation or lateral instability of either knee is not warranted prior to prior to February 21, 2017.

	D. Other Diagnostic Codes

The Board has considered whether a higher rating is warranted under other Diagnostic Codes pertaining to the knees.  See Schafrath, 1 Vet. App. at 593,

The Board has thoroughly reviewed the evidence of record for the claim period, and the Veteran has never been diagnosed with ankylosis in either knee.  Therefore, a consideration of a disability evaluation under 38 C.F.R. § 4.71(a), DC 5256 is not warranted.

Because the Veteran has repeatedly reported "locking" and pain throughout this appeal period, the Board has also considered 38 C.F.R. § 4.71(a), DC 5258.  In the February 2004 and July 2005 VA examination reports, none of the positive criteria were listed or discussed.  While the Veteran reported lower extremity swelling during the 2005 examination, he reported that the knees themselves did not swell.  
In the December 2007 VA examination report, the semilunar cartilage was not discussed, and there was no effusion in either knee.  In the September 2010 VA examination note, it was reported that, "there is no evidence of any significant supra- or infrapatellar joint effusion."  This report also did not discuss the semilunar cartilage.  The December 2015 VA examination report indicated a history of right knee pain from the semilunar cartilage, but no history of recurrent effusion in either knee.  The February 2017 VA examination report noted bilateral knee pain and "locking," but there was no associated effusion identified. 

As the evidence does not show effusion into the knee joint at any time during the course of the appeal, assignment of a disability evaluation under DC 5258 is not warranted.  

None of the medical reports currently before the Board identify malunion or nonunion of the tibia and fibula; therefore, a disability under 38 C.F.R. § 4.71(a), DC 5262 is not appropriate.

There is no genu recurvaturm diagnosis for either knee found in the medical reports before the Board; therefore, a disability under 38 C.F.R. § 4.71(a), DC 5263 is not appropriate.

The Board, therefore, concludes that there is no evidence to support a disability award under DCs 5256, 5258, 5262 and/or 5263.

	E.  Extrascheular Consideration

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id. See also 38 C.F.R. § 3.321 (b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996). 

 The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported painful motion and instability in regard to his knee disabilities; the Board finds that the ratings as stated contemplate fully the Veteran's symptoms and disability level.

 In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board adds that its remand for the TDIU issue below does not order further development pertinent to extraschedular issue being denied here.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  That is, having determined that the threshold question under Thun has not been met, the Board is not required to discuss the second prong of Thun - whether the Veteran's knee disabilities have caused marked interference with employment.  Id. at 116.  Thus, any information regarding employment gathered upon remand for TDIU would have no impact on the Board's analysis here. 

Finally, the Board notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is also service-connected for bilateral hearing loss and tinnitus.  Regardless, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture for his knee disabilities in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis as well.

Based on the foregoing, the Board finds that the requirements for extraschedular evaluations for the Veteran's service-connected knee disabilities on appeal under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.

Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.

Subject to the provisions governing the award of monetary benefits, disability evaluation of 20 percent, but no higher, for recurrent subluxation and lateral instability of the right knee is granted, effective from February 21, 2017.  

Subject to the provisions governing the award of monetary benefits, disability evaluation of 20 percent, but no higher, for recurrent subluxation and lateral instability of the left knee is granted, effective from February 21, 2017.

Entitlement to a separate compensable rating for recurrent subluxation or lateral instability of the right knee, prior to February 21, 2017, is denied.   

Entitlement to a separate compensable rating for recurrent subluxation or lateral instability of the left knee, prior to February 21, 2017, is denied.


REMAND

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In satisfaction of the standard, if there is only one such disability, this disability shall be ratable at 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor that takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment; but, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Here, service connection has been established for osteoarthritis in both knees for the Veteran.  However, when looking at his service-connected disabilities, the Veteran does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a).  Nevertheless, the record and the Veteran's claims support VA consideration of an extraschedular TDIU for this appeal.
    
During his December 2014 Board videoconference hearing, the Veteran testified that he would retire from work because of his bilateral knee disabilities in January 2014.  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue of entitlement to a TDIU rating has been raised by the record.  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to VA's Director of Compensation and Pension Service (C&P) for adjudication under 38 C.F.R. § 4.16(b).  Id.

The Board notes that the RO denied referral for extraschedular consideration on the basis that VA had not received the Veteran's completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO did not pursue TDIU evaluation because it could not verify the Veteran's current work status.  

As noted above, the Veteran does not currently meet the percentage threshold for a TDIU. 38 C.F.R. § 4.16 (a)(2016).  The Board cannot grant TDIU under these circumstances in the first instance; it must insure that the claim is referred to VA's Director of C&P for extraschedular consideration.  38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for extraschedular considerations; the VA Form 21-8940 should accompany this inquiry.  Any additional development should be undertaken as necessary.

2. The issue of entitlement to a TDIU must be referred to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

 3. After accomplishing any additional development deemed appropriate, the RO should readjudicate the claim for a TDIU rating.  The adjudication of the TDIU claim should include consideration of the response from VA's Director of C&P.  If the benefits sought in connection with the claim remains denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


